     EXHIBIT 10.55
December 16, 2009
Dear Mr. Silcock:
As we have discussed, the purpose and intent of this letter agreement is to
mutually resolve all issues surrounding your employment by KB HOME and its
affiliates (the “Company”), and to confirm your separation from employment with
the Company in all capacities effective December 14, 2009.
Salary and Benefits Continuation: Contingent upon your execution of this
Agreement, and in exchange for the promises and agreements made by you in this
Agreement, the Company will provide you with the following benefits:
Salary Continuation: The Company shall pay to you the total gross amount of
Three Hundred Thousand Dollars and No Cents ($300,000.00) as salary continuation
(the “Salary Continuation Payment”) as described in this paragraph. The Salary
Continuation Payment shall be paid to you in bi-monthly installments, less
withholding of federal, state, and local taxes, Social Security and any other
required deductions, for a period of six (6) months, commencing on the first
regularly scheduled pay period after expiration of the review and /or revocation
periods that are described below (the “Term”). You shall not be eligible for, or
be entitled to, any payments or benefits of employment other than those
specifically identified in this Agreement.
Benefit Coverage: The Company will also continue your medical, dental and vision
benefit coverages during the Term. Unless you choose to discontinue these
coverages at an earlier date as discussed below, your coverage will end on the
last day of the month in which the Term ends. Regular payroll deductions will be
deducted from your Salary Continuation Payment installments to pay the
employee-portion of your premiums to continue your elected insurance coverages.
If you choose to discontinue any of the foregoing benefits during the Term, you
must do so within thirty-one (31) days of your final day of employment with the
Company.
Within three (3) weeks of the end of the Term, you will receive information
regarding your group health continuation rights under the Consolidated Omnibus
Budget Reconciliation Act (COBRA). COBRA is a Federal Law that provides an
opportunity to temporarily continue the same group benefits after your group
coverage has terminated. If you have any questions regarding your COBRA
eligibility, please contact Conexis at (xxx) xxx-xxxx.
Should you be a participant in the company 401(k) plan, you may receive a
distribution of your vested account balance and/or rollover your balance,
subject to the terms of the plan. Please contact Fidelity Investments at
(xxx) xxx-xxxx to discuss your options. No 401(k) contributions will be made
from your salary continuation pay.
FY2009 Bonus Payment: The Company shall pay to you the total gross amount of Two
Hundred Thousand Dollars and No Cents ($200,000.00) as a bonus (the “Bonus”) as
described in this paragraph and as further set forth in your original Company
Offer Letter (as defined below). The Bonus shall be paid to you in a lump sum,
less withholding of federal, state, and local taxes, Social Security and any
other required deductions. The

 



--------------------------------------------------------------------------------



 



Mr. Raymond P. Silcock
December 16, 2009
Page 2
Bonus payment will be made at a time consistent with all other incentive
recipients in the Company, currently expected on or before February 5, 2010 (but
in no event later than March 15, 2010).
Vacation: According to the Company records, as of December 14, 2009 you have
accrued 21.32 unused vacation hours and 16 unused personal hours. You
acknowledge that on December 14, 2009 you received a check in the amount of
$33,842.36 (less applicable taxes and other required deductions), which
represents regular salary compensation through and including that date and
compensation for any and all vacation and personal days due to you.
Cell Phone: You may keep your Company TREO if you so desire, once it has been
reset to operate only as a cellular telephone. Should you elect to keep your
Company TREO, you will have until the close of business on December 21, 2009 to
convert the assigned telephone number to a personal account. If you have not
converted the telephone number assigned to your Company TREO to a personal
account on or before December 21, 2009, that telephone account and number will
be cancelled by the Company.
Receipt of Acceptance: You acknowledge having been advised that you are entitled
to a period of 21 days to review and consider this Agreement before signing it,
and that you have until the close of business on January 6, 2010 to accept the
terms of this letter. You may use as much of this 21-day period as you wish and
may sign and return this letter at any time prior to the expiration of the
21-day period. You are advised to consider this Agreement carefully and to
consult with those in whom you have confidence, including legal counsel and
financial advisors if you so desire before signing this letter and whether or
not to do so is your decision. You further acknowledge receiving sufficient time
and opportunity for this purpose. If you do not accept this Agreement by
delivering a signed original of this letter to Tom Norton prior to the end of
such 21-day period, no later than the close of business on January 6, 2010, the
terms of the offer contained in this Agreement shall be deemed withdrawn.
Revocation: You may revoke this Agreement within seven (7) days after you sign
it. Revocation can be made by delivering a written notice of revocation to Tom
Norton, Senior Vice President, Human Resources, at 10990 Wilshire Blvd., Los
Angeles, CA 90024. For such revocation to be effective, written notice must be
actually received by Mr. Norton no later than the close of business on the
seventh calendar day after you sign this letter. If you revoke this Agreement,
it shall not be effective or enforceable and you will not receive the payments
or benefits described in this Agreement.
General Release And Related Provisions: You recognize and agree that the
benefits described in this Agreement are greater than and are provided in place
of, any benefits that you would have received upon separation from employment
with the Company had you not chosen to enter into this Agreement.
In consideration of the benefits, payments and promises specified in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which you hereby acknowledged, you, on your own behalf, and on
behalf of your heirs, assigns, executors, administrators, and agents, past and
present (collectively, the “Your Affiliates”), hereby fully and without
limitation release, covenant not to sue, and forever discharge the Company and
its subsidiaries, divisions, affiliates, trustees, directors, officers, agents,
attorneys, insurers, employees, stockholders, members, representatives, assigns
and successors, past and present, (the “Company Releasees”), both individually
and collectively, of and from any and all rights, claims, demands, liabilities,
actions and causes of action whether in law or in equity suits, damages, losses,
workers’

 



--------------------------------------------------------------------------------



 



Mr. Raymond P. Silcock
December 16, 2009
Page 3
compensation claims, attorneys’ fees, costs, and expenses, of whatever nature
whatsoever, known or unknown, fixed or contingent, suspected or unsuspected
(“Claims”), that you or the Your Affiliates now have, or may ever have, against
the Company or any of the Company Releasees that arise out of, or are in any way
related to: (i) your employment by the Company or any of the Company Releasees;
(ii) the conclusion of your employment with the Company or any of the Company
Releasees; and (iii) any transactions, occurrences, acts or omissions by the
Company or any of the Company Releasees occurring prior to the date you execute
this Agreement.
Without limiting the generality of the foregoing, you acknowledge and agree that
the general release contained in this Agreement applies to: any and all Claims
you or Your Affiliates now have, or may ever have, against the Company and any
of the Company Releasees that arise out of or are in any way related to
Section 1981 of the Civil Rights Act of 1966, Title VII of the Civil Rights Act
of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Family and Medical Leave Act of 1993, the California Fair
Employment and Housing Act, the California Family Rights Act; any Claim under
any other federal, state or local law or regulation; any Claim for severance
pay, bonus or incentive pay, sick leave, holiday pay, vacation pay, life
insurance, health or medical insurance or any other fringe benefit, medical
expenses, or disability (except that such release shall not constitute a release
of any Company obligation to you upon the Company’s receipt of this release as
set forth herein); and any Claim arising under federal, state or local common
law, including Claims for breach of contract, fraud; misrepresentation, unfair
competition, unfair business practices, false advertising, negligence,
defamation, infliction of emotional distress, invasion of privacy, assault;
battery, false imprisonment and wrongful termination.
You also acknowledge and agree that as of the date you executed this Agreement,
you have been paid for all wages due and owing to you as a result of your
employment by the Company, and that you have been paid for all business and
other expenses for which you are entitled to reimbursement from the Company.
You also represent that you have not heretofore assigned or transferred to any
person or entity, other than the Company, any released matter or any part or
portion thereof and that you will defend, indemnify and hold harmless the
Company and the aforementioned Releasees from and against any claim (including
the payment of attorney’s fees and costs actually incurred whether or not
litigation is commenced) that is directly or indirectly based on or in
connection with or arising out of any such assignment or transfer made,
purported or claimed.
Civil Code Section 1542 Waiver: You acknowledge and agree that you are aware of
and familiar with the provisions of Section 1542 of the California Civil Code,
which provides as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of execution of the release,
which if known by him or her must have materially affected his or her settlement
with the debtor.”
By executing this Agreement, you waive and relinquish any and all rights and
benefits you may have under Section 1542 of the California Civil Code, or the
law of any other state or jurisdiction, or common law principle, to the same or
similar effect. You further acknowledge that this was bargained for separately,
and that the general release provisions contained in this Agreement shall be
given full force and effect in accordance with each and all of their express
terms and provisions, including those terms and provisions relating to unknown
or unsuspected claims.
Non-Admission Of Liability: This Agreement shall constitute a compromise of, and
full accord

 



--------------------------------------------------------------------------------



 



Mr. Raymond P. Silcock
December 16, 2009
Page 4
and satisfaction of, doubtful and disputed claims. This Agreement shall not be
treated as an admission of liability by you, the Company or the Company
Releasees at any time, for any purpose. This Agreement shall not be offered into
evidence, admitted into evidence, or used in any other way in any proceeding,
except a proceeding between the parties to enforce or interpret its terms.
Confirmation of Indemnification: Consistent with Delaware law and the Company’s
Certificate of Incorporation, the Company shall defend, indemnify, and hold you
harmless from any third party claim relative to any of your acts or omissions
during your employment that fall within the course and scope of your employment.
Confidentiality and Non-Disparagement: You agree that the facts relating to the
existence of this Agreement, the negotiations leading to the execution of this
Agreement, and the terms of this Agreement shall be held in confidence, and
shall not be disclosed, communicated, offered into evidence in any legal
proceeding, or divulged to any person other than those who must perform tasks to
effectuate this Agreement. Notwithstanding the foregoing, nothing in this
Agreement shall preclude (i) the Company from making any disclosures that it
deems appropriate to its auditors, its legal counsel or any governmental
authority (including, but not limited to, public disclosures in filings with the
Securities and Exchange Commission) or (ii) you or the Company from disclosing
the terms of this Agreement (A) to those persons to whom disclosure is necessary
for the preparation of tax returns and other financial reports, (B) for purposes
of obtaining of legal advice, (C) to the extent required by law or (D) to the
extent required by orders issued by any court or agency of competent
jurisdiction.
During the performance of your duties as Executive Vice President and Chief
Financial Officer, you received or were entrusted with information of a
confidential, secret or proprietary nature. You agree not to disclose or use, at
any time hereafter, any such information which is not otherwise publicly
available. Accordingly, you will not make any public statements concerning the
Company, the Company Affiliates or your employment unless you have first
received the advance written consent of the Company. You and Your Affiliates
further agree that you will not disparage or demean the Company or any of the
Company Releasees in any way. The Company agrees that its Executive Officers and
your former direct reports shall not disparage or demean you in any way.
You acknowledge and agree that you have not retained, and have returned, or
shall returned to the Company within 10 days after execution of this Agreement,
any and all documents, emails and any Company property in your possession,
custody or control that relates in any way to the Company or its business
operations, or that you obtained from the Company during your employment.
As further consideration for the economic benefits described herein, you agree
that for a period until December 14, 2010, you will not employ nor seek to
employ any person employed by KB HOME or any of their affiliates or
subsidiaries.
Section 409A: The parties intend that the payments, benefits and reimbursements
that you may become entitled to receive pursuant to this Agreement either be
exempt from or comply with Section 409A of the Internal Revenue Code and the
regulations and guidance promulgated thereunder. For purposes of the foregoing,
to the extent applicable, each salary continuation payment that you receive
hereunder (if any) shall be treated as a separate payment and not as one of a
series of payments treated as a single payment for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(iii).
Additional Terms: By executing this Agreement where indicated below, you further
acknowledge and agree as follows:

 



--------------------------------------------------------------------------------



 



Mr. Raymond P. Silcock
December 16, 2009
Page 5
Resignation From All Positions: Your employment with the Company ended on
December 14, 2009 and that you have resigned from any and all officer
designations and other positions you held at any time in the Company and any of
the Company Affiliates.
Transition. You shall cooperate in good faith with the Company in the orderly
transfer of your responsibilities to other Company officers and employees.
Defense. You shall cooperate in good faith with the Company, its attorneys, or
at the Company’s request in writing, its independent auditors, with respect to
any current or future agency or administrative investigation, as well as in the
defense of any action that has been or will be brought against the Company about
which you have or may have knowledge as a result of your employment by the
Company. You acknowledge and agree that you have a continuing obligation to
maintain in confidence all attorney-client privileged communications, as well as
all attorney work product. You further agree that you shall notify Tom Norton in
writing and in advance in the event you are informally requested, or formally
noticed, subpoenaed or otherwise demanded or compelled to provide testimony or
evidence with respect to the Company. You agree to cooperate with the Company,
to meet with the Company’s attorneys and, where appropriate, to be represented
by the Company’s attorneys with respect to each such informal and formal
request.
Breach of Confidentiality, Non-Disparagement and Defense Sections. You agree
that your breach of the Confidentiality and Non-Disparagement and Defense
Sections shall entitle the Company to immediately stop any remaining Salary
Continuation payments or to seek any and all available damages under California
law at the Company’s sole election.
Taxing Authorities. If KB Home is contacted by governmental taxing authorities,
you shall reasonably cooperate with KB Home and the governmental taxing
authority by providing all information requested by the governmental taxing
authority, including but not limited to providing a completed Form 4669.
Successors And Assigns. This Agreement shall be binding upon and shall inure to
the benefit of the respective heirs, assigns, executors, administrators,
successors, subsidiaries, divisions and affiliated corporations and
partnerships, past and present, and trustees, directors, officers, shareholders,
partners, agents and employees, past and present, of you and the Company.
Ambiguities. The parties have had a full opportunity to negotiate the terms and
conditions of this Agreement. Accordingly, the parties expressly waive any
common-law or statutory rule of construction that ambiguities should be
construed against the drafter of this Agreement, and agree, covenant, and
represent that the language in all parts of this Agreement shall be in all cases
construed as a whole, according to its fair meaning.
Integration. Except for the FY2009 Bonus Payment set forth above, the parties
agree that the Company’s September 1, 2009 offer letter to you (the “Offer
Letter”), and the terms it contains, shall be extinguished, and shall be of no
further force or effect for any purpose on and after December 14, 2009.
Reimbursements. Notwithstanding the foregoing, if you incurred any expenses
referenced in the Offer Letter under the heading “Relocation Expenses” or any of
the expenses identified below, the Company shall reimburse such expenses
provided that you submit to

 



--------------------------------------------------------------------------------



 



Mr. Raymond P. Silcock
December 16, 2009
Page 6
the Company a receipt for any such expense (or, in the absence of a receipt,
such other documentation as the Company may require) by January 31, 2010. Any
such reimbursement shall be paid to you within 30 days of the Company’s receipt
of documentation of the applicable expense. In particular, you agree to assign
and the Company agrees to assume effective January 1, 2010, the balance of your
Los Angeles area apartment lease, which you represent and warrant has no more
than twelve (12) remaining months of lessee rental obligation. You further
represent and warrant that the apartment is in good and habitable condition and
that any damage to the apartment during your possession is and shall be your
sole responsibility. The Company shall reimburse your first month and last
month’s rent (total of $18,000.00) within thirty (30) days of the execution of
this agreement. The Company shall reimburse or otherwise arrange for return of
your security deposit ($9,000.00) at sublet or the end of the lease term,
whether by expiration or termination.
Further, the Company agrees to reimburse the following on a gross-up basis for
any of the below items that are taxable:

  a.   Short term apartment rental — approximately $19,620.     b.   Shipping of
household goods — from CT to CA — approximately $14,295.     c.   Miscellaneous
transportation, etc. — approximately $1,000.

Anticipated expenses to return furniture and other personal items to CT from CA:

  d.   Packing and shipping of household goods — estimate $20,000.     e.  
Shipping of automobile — estimate $2,000.

Entire Understanding. This Agreement constitutes the entire understanding of the
parties on the subjects covered. There is no other agreement, written or oral,
express or implied, between you and the Company with respect to the subject
matter hereof. This Agreement may not be orally modified. This Agreement may
only be modified in a written instrument signed by both parties.
Captions. The captions and section numbers in this Agreement are inserted for
the readers’ convenience, and in no way define, limit, construe or describe the
scope or intent of the provisions of this Agreement.
Knowing And Voluntary Agreement. You expressly warrant that you have read and
fully understand the terms of this letter; and have had the terms of the
agreement fully explained to you; that you are not signing this letter based on
any representations other than those contained in this letter; and that you are
signing this letter voluntarily, and without reservation. By signing this
Agreement where indicated below, you acknowledge that have entered into this
Agreement without coercion or duress of any kind; that you have not relied on
any representations, promises or statements not expressly contained in this
Agreement; and that they understand any rights that they have or may have and
sign this Agreement with full knowledge of any such rights.

 



--------------------------------------------------------------------------------



 



Mr. Raymond P. Silcock
December 16, 2009
Page 7
Please sign below to indicate your acceptance of the terms of this Agreement.
Please return one original to Tom Norton and retain one original for your
records.
Sincerely,

                /s/ Jeffrey T. Mezger          Jeffrey T. Mezger       
President and Chief Executive Officer
KB HOME         

ACKNOWLEDGMENT AND AGREEMENT
I have read the foregoing agreement and accept and agree to all of the
provisions it contains. I understand that this Agreement contains a general
release of known and unknown claims arising out of my employment with the
Company, and execute this agreement, knowingly and voluntarily, and with full
understanding of its consequences.

          /s/ Raymond P. Silcock       Dated: 12/18/09   Raymond P. Silcock

 



--------------------------------------------------------------------------------



 



December 18, 2009
Mr. Raymond P. Silcock
Dear Ray:
Notwithstanding the December 16, 2009 Separation Agreement (the “Separation
Agreement”) entered into between KB Home and Ray Silcock, the Company confirms
the following:
1) The Company’s commitment to continue medical insurance pursuant to the
Separation Agreement includes coverage under the Company’s Medical Executive
Reimbursement plan.
2) With respect to your cooperation under the Defense, Transition, and Taxing
Authorities sections of the Separation Agreement, the Company agrees to pay your
promptly submitted, reasonable and necessary expenses as pre-approved and
authorized by Tom Norton, SVP, HR or Dave Simons, Vice President and Assistant
General Counsel.
3) The payments described under the Salary Continuation section of the
Separation Agreement are intended to be exempt as a “separation pay plan” within
the meaning of Treas. Reg. Section 1.409.A-1(b)(9) and the payment described
under the heading “FY09 Bonus Payment” is intended to be exempt as a short-term
deferral, as described in Treas. Reg. Section 1.409A-1(b)(4).
4) The Company will not take the position that the FY 2009 Incentive
Compensation Payment in the Separation Agreement will not be paid due to
Mr. Silcock not being employed by the Company at the payment date, currently
expected on before February 5, 2010 (but in no event later than March 15, 2010).
Very truly yours,

          /s/ Thomas F. Norton     Thomas F. Norton        Senior Vice
President, Human Resources
KB HOME       

 